UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:October 16, Commission File Number Exact name of registrant as specified in its charter, address of principal executive offices and registrant's telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 59-2449419 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT On October 20, 2009, FPL Group, Inc. filed a Current Report on Form 8-K dated October16, 2009 (the Original Form 8-K) to report the appointment of William H. Swanson to its board of directors pursuant to Item 5.02(d) of Form 8-K.The sole purpose of this Amendment No.1 to Current Report on Form 8-K is to amend Item 5.02(d) of the Original Form 8-K to reflect the appointment of Mr. Swanson to a committee of the board of directors of FPL Group, Inc. Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (d) On December 11, 2009, the board of directors of FPL Group, Inc. (Board) appointed William H. Swanson to the Audit Committee of the Board, effective January 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FPL GROUP, INC. (Registrant) Date:December 14, 2009 CHARLES E. SIEVING Charles E. Sieving Executive Vice President & General Counsel of FPL Group, Inc. 2
